            Case 1:20-cv-01446-RJL Document 1 Filed 06/01/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JOSEPH H. A. BANDS, JR.                :
702 Liberty Grove Rd                   :
Conowingo, MD 21918                    :
                                       :
vs.                                    :
                                       :
NATIONAL RAILROAD PASSENGER            :
CORPORATION (AMTRAK)                   :              JURY TRIAL DEMANDED
60 Massachusetts Avenue                :
Washington, DC 20002                   :
_______________________________________:

                                          COMPLAINT

       1.      The Plaintiff, Joseph H. A. Bands, Jr., is a citizen of the State of Maryland, residing

at 702 Liberty Grove Road, Conowingo, MD 21918.

       2.      Defendant, National Railroad Passenger Corporation (hereinafter referred to as

"Amtrak"), is a corporation duly organized and existing under and by virtue of laws of the United

States, with its principle place of business at the above address.

       3.      The action arises under the Act of Congress, April 22, 1908, c. 149, 35 Stat. 65, and

amendments thereto, U.S.C.A. Title 45, Sec 51 et seq., and further amended by the Act of

Congress, approved by the President of the United States on August 11, 1939, Chapter 685 - First

Session of the 76th Congress, known and cited as "The Federal Employers' Liability Act", and

under "The Federal Safety Appliance Act", Title 45, U.S.C.A., Sec. 1-16 inclusive and under

"The Federal Boiler Inspection Act", Title 45, U.S.C.A., Sec. 22-34, inclusive.

       4.      All the acts alleged to have been done or not to have been done by the Defendant

were done or not done by the Defendant, its agents, servants, workmen and/or employees acting

in the course and scope of its employment for and on behalf of the Defendant.

       5.      The Plaintiff was employed by defendant railroad and was acting in the scope of
             Case 1:20-cv-01446-RJL Document 1 Filed 06/01/20 Page 2 of 4




his employment by the defendant as a maintenance of way repairman and was engaged in the

furtherance of interstate commerce within the meaning of said act.

       6.       All of the property, equipment and operations involved in Plaintiff’s injury were

owned and/or under the direct and exclusive control of the defendant, their agents, servants,

workmen and/or employees.

       7.       During Plaintiff’s entire career as a trackman, while working within the scope of

his employment for approximately 40 years working for Defendants’ railroad system along the

northeast corridor from Lorton, VA to Boston, MA.

       8.       During his employment with Defendant, Plaintiff’s duties included the maintenance

and repair of railroad equipment.

       9.       Over the decades of his employment with Defendant, Plaintiff was recognized by

Amtrak for his service and safety record.

       10.      Within the last three years, Plaintiff came to realize that he had suffered injury in

both hands and wrists that he believes is due in whole or in part to his railroad employment

including premature, advanced arthritis of the knuckles of the hands.

       11.      Those injuries were caused in whole or in part by the negligence, carelessness and

recklessness of the defendant and their agents, servants, workmen and./or employees, acting within

the scope of their employment, which consisted of the following:

                a)     in failing to provide the plaintiff with a safe place to work as required by

                the Federal Employers’ Liability Act Title 45 U.S.C. Secs. 51-60;

                b)     in failing to adequately maintain and replace broken, aged machines;

                c)     in failing to provide sufficient personnel for the volume of repairs needed

                for the equipment which needed constant repair;
             Case 1:20-cv-01446-RJL Document 1 Filed 06/01/20 Page 3 of 4




                d)      in failing to comply with the applicable government regulations;

                e)      in failing to take any effective action to reduce, modify or eliminate certain

                job duties, equipment or practices so as to minimize or eliminate cumulative and

                repetitive trauma to which Plaintiff would be exposed;

                f)      in failing to periodically test employees such as the plaintiff for physical

                effects of repetitive trauma, and failing to take appropriate action, including

                advising the Plaintiff as to the test results;

                g)      in failing to warn the Plaintiff of the risk of repetitive trauma injuries as a

                result of exposure to repetitive occupational trauma;

                h)      in providing the Plaintiff, and those working around him, with equipment

                which the Defendant knew or should have known caused repetitive occupational

                trauma;

                i)      in failing to make reasonable efforts to inspect or monitor the

                levels/amounts of repetitive trauma produced by the work duties/tasks which the

                Plaintiff was required to perform for the Defendant; and,

                j)      in failing to provide the Plaintiff with the protective equipment designed to

                protect him from repetitive trauma injuries as a result of exposure to repetitive

                occupational trauma.

                k)      in failing to take adequate precautions to protect Plaintiff from the dangers

                of known hazards such as repetitive exposure to vibrations.

       12.      As a direct result of the aforesaid negligence of Amtrak, through their agents,

servants, workmen and/or employees, the Plaintiff cumulative micro traumas disorders/repetitive

stress injuries and/or wear out injuries to both hands, wrists and the knuckles of certain digits of
             Case 1:20-cv-01446-RJL Document 1 Filed 06/01/20 Page 4 of 4




both hands.

       13.      As a direct result of the defendants’ negligence, through their agents, servants,

workmen and/or employees, the Plaintiff has been unable to attend to his usual duties and

occupations, all of which caused substantial financial loss and all of which may and probably will

continue in the future.

       14.      As a direct result of the defendants’ negligence, through their agents, servants,

workmen and/or employees, the Plaintiff has been and may continue to be required to receive and

undergo medical treatment and medical care, including surgery, and has incurred reasonable and

necessary medical expenses, all of which may and probably will continue in the future.

       15.      As a direct result of the defendants’ negligence, through their agents, servants,

workmen and/or employees, the Plaintiff has sustained pain, suffering, inconvenience, stress and

a loss of enjoyment of life and may continue to suffer for an indefinite period of time in the future.

       WHEREFORE, Plaintiff, JOSEPH H. A. BANDS, JR., claims of the Defendant, a sum in

excess of FIFTY THOUSAND DOLLARS ($50,000.00).

                                       KELLER & GOGGIN, P.C.

                               By:     /s/Voci R. Bennett
                                       VOCI R. BENNETT, ESQUIRE
                                       Attorney for Plaintiff
